DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 20 October 2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 27 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 27 recites the limitation "said surface topography" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Double Patenting
Claim 26 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 25. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
The examiner points out that claim 26 has been completely amended/replaced to recite completely different limitations, already recited in previously presented claim 25.
 
Claim Objections
Claim 22 is objected to because of the following informalities:  the wording and grammatical structure of claim 22 should be amended to be clearer.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 22-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith Jr. (US 6,935,470).
In Re claim 1, Smith disclose a brake rotor assembly (figs. 2 and 3), comprising:  a structural part (12) having a receiving surface (see recesses 14) aligned perpendicularly to an axis of rotation of the structural part; and a friction surface (pads 18) fixably attached to the receiving surface (see screws 32) to form an annular braking surface arranged concentrically around the axis of rotation (see fig. 1); wherein the structural part has an upper surface (34, 36) and a lower surface (14), and the contact surface of the friction part is spaced from the upper surface of the structural part (see col. 13, lines 57-59).
In Re claim 22, see indented areas (recesses 14) in fig. 3.
In Re claim 23, see screws (32).
In Re claim 24, see retaining ridges (raised areas between recesses 14) in fig. 3.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Smith Jr. (US 6,935,470) as applied to claim 1 above, and further in view of Meckel et al. (US 2011/0048871).
In Re claims 25 and 26, Smith Jr. fail to disclose that the friction surface parts have a wear and corrosion resistance coating.
Meckel et al. teach providing a friction surface (106, 110, 202, 302) of a brake rotor (100) with a wear and corrosion resistant coating (402; fig. 4) (see Abstract).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the friction surface parts of Smith Jr. to include a wear and corrosion resistant coating, as taught by Meckel et al., simply to improve the braking properties and extend the lifespan of the friction surface parts and rotor.
In Re claim 27, Smith Jr. fail to disclose that the friction surface parts have surface topography having islands and channels.
Meckel et al. teach providing a friction surface (106, 110) of a brake rotor (100) with a multi-layer friction surface topography including channels and island formations (see 202, 204, 302; figs. 3, 4).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the friction surface parts of Smith Jr. to include multi-layer friction surface topography including channels and island formations, as taught by Meckel et al., to create turbulence in air flow along the channels which improves the cooling effect and thus the braking properties of the friction surface (par. 0022).

Response to Arguments
Applicant's arguments filed 20 October 2022 have been fully considered but they are not persuasive.
Applicants first argues that Smith Jr. fails to disclose that the friction surface is raised from the structural part surface.
In response to applicants’ arguments, the examiner points to col. 13, lines 57-59, which states “the arcuate shaped pads 18 extending above surfaces 34 and 36 of the opposing sides 24 and 26 of the brake disk 12, respectively”.
Applicants next argue that Smith Jr. does not teach the structure of claim 26.   In response to applicants’ arguments, the examiner points out that claim 26 has been completely amended/replaced to recite completely different limitations, already recited in previously presented claim 25 (not challenged).  Therefore, applicants’ remarks are moot.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS W IRVIN whose telephone number is (571)270-3095. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS W IRVIN/           Primary Examiner, Art Unit 3657